PALLADINO, Judge.
This is an appeal by Cleland Simpson Company (Employer) of an order of the Workmen’s Compensation Appeal Board (Board) affirming the decision of the Referee to grant benefits to the Executrix of the Estate of Robert Decker (Claimant). In an opinion and order dated August 4, 19891 this court affirmed the Board in part, and remanded to the Board for a specific finding on whether the Claimant was disabled as a result of the heart attack of August 20, 1977. The Board has now made the required finding.2
On remand the Referee found as a fact based upon a second deposition of Dr. Sandy A. Furey, Cardiologist, “that claimant was totally disabled from August 20, 1977 until May 14, 1981 ... as a result of his [Claimant’s] second heart attack which occurred on August 20, 1977.” Finding of Fact 1, Referee’s Decision of November 1, 1989. The Referee accepted as credible the testimony of Dr. Furey and found the Claimant “was totally disabled as a result of his second heart attack ...” and that this disability “was causally related to his work and therefore, compensable.” Finding of Fact 2. The sole issue remaining is whether there is sufficient evidence to support these findings. We conclude upon examination of the record as a whole that there is substantial evidence in the record to support these findings.
Accordingly, the order of the Board granting benefits to Claimant is affirmed.
*79ORDER
AND NOW, December 5, 1989, the order of the Workmen’s Compensation Appeal Board in the above captioned matter is affirmed.

. Cleland Simpson Company v. Workmen’s Compensation Appeal Board (Decker and Moosic Borough), 128 Pa.Commonwealth Ct. 62, 562 A.2d 981 (1989).


. The Board re-certified the record on November 6, 1989. The case was assigned to Judge Palladino on November 9, 1989.